



COURT OF APPEAL FOR ONTARIO

CITATION: D.M. Drugs
    (Harris Guardian Drugs) v.
Barry Edward Bywater
    (Parkview Hotel), 2013 ONCA 356

DATE: 20130531

DOCKET: C54151

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

D.M. Drugs c.o.b. Harris
    Guardian Drugs

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Trevor Bywater Inc.

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Diane Piotrowski

(Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Maurice Bosselle and
    Joyce Bosselle c.o.b. Joyces Lingerie Shoppe

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Jack Lavery Jewellers
    Ltd.

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

Earl  A. Cherniak, Q.C. and Cynthia B. Kuehl, for the appellant, Barry Edward Bywater  c.o.b. Parkview Hotel

Geoffrey  D.E. Adair, Q.C. and R.W. Howard Lightle, for the respondents

Heard: October 25, 2012

On appeal from the order of Justice David J. Nadeau of
    the Superior Court of Justice, dated July 27, 2011.

Tulloch J.A.:

A.

overview

[1]

This appeal concerns an action for damages resulting from a fire that occurred
    at the Parkview Hotel in North Bay on February 5, 2002. The Parkview was owned
    and operated by the appellant, Barry Bywater.

[2]

The fire destroyed the first two floors of the Parkview and damaged several
    adjacent buildings. The owners and operators of those buildings commenced an
    action for damage to their personal property and alleged negligence on the part
    of the appellant.

[3]

A two and one-half week trial was held in February 2011 on issues
    relating to liability for the damage caused by the fire; each party tendered
    expert evidence before the trial judge to support its position on its cause and
    origin. The trial judge was required to sift through the evidence, make factual
    findings and draw conclusions in spite of what he described as extremely
    divergent and conflicting expert opinions.

[4]

On appeal, the appellant submits that the trial judge provided deficient
    reasons that do not disclose whether he understood the applicable standard of
    care or whether he considered relevant evidence. Accordingly, the appellant
    argues that the trial judges reasons are insufficient to permit meaningful
    appellate review and constitutes a reversible error as described by the Supreme
    Court of Canadas decision in
R. v. Sheppard
, 2002 SCC 26, [2002] 1
    S.C.R. 869.

[5]

For the reasons that follow, I am not convinced that the trial judges
    oversight in articulating a precise standard of care constituted a reversible
    error. Moreover, I am satisfied that the trial judges reasons are capable of
    justifying his decision and provide a sufficient basis for a consideration of
    the grounds of appeal advanced by the appellant. The reasons amply disclose to
    the appellant why the trial judge found him liable for the damage caused by the
    fire. Accordingly, I would dismiss the appeal.

B.

background

(1)

The Parkview

[6]

The Parkview was 80 years old when it burned down on February 5, 2002. The
    appellant operated a tavern on the first floor. The second floor contained only
    dilapidated hotel rooms which, for some time prior to the fire, had not been
    available for public use. The building was located in downtown North Bay and
    had been constructed with a wooden balloon frame and a brick wall exterior.

[7]

The use of balloon frame wooden construction was popular in North
    America until about 1940 after which it was largely discontinued. In balloon
    frame construction, a continuous wood stud spans from the foundation of the
    building to the attic. Horizontal wooden joists connected to the vertical stud
    at a perpendicular angle support the floors and ceilings of balloon frame
    structures. Apart from doors or windows, the stud walls do not contain any
    vertical fire stops. Therefore, a fire can spread rapidly between floors in such
    buildings.

[8]

Part of the basement of the Parkview served as its furnace room. In the
    furnace room was a natural gas-fired boiler whose exhaust ventilation duct
    connected to the chimney. The appellant had purchased his boiler second-hand more
    than ten years before the date of the fire. In 1992, the boiler was the subject
    of a fire investigation by an Ontario Fire Marshal (OFM) official named Randy
    Vezina, who, at the time, had noticed holes in the ceiling above the furnace.
    Vezina issued an Inspection Order to the appellant and returned twice to find
    that there had been no progress made in the matter.

[9]

The appellant did not have the boiler inspected or maintained on a
    regular basis.

(2)

The fire

[10]

Around
    one oclock in the afternoon on February 5, 2002, the appellant smelled smoke
    and called 911 to report a possible fire.

[11]

When
    firefighters arrived two minutes later, there was no fire or visible smoke on
    the first floor of the Parkview. Patrons were in the bar and, apparently,
    unaware of any danger.

[12]

Captain
    Rivet, one of the first group of firefighters to respond, noticed light smoke
    as he descended the stairs into the basement. As the firefighters entered the
    furnace room, they observed a fire in the wooden joists supporting the ceiling
    just above the exhaust ventilation ducts entry point into the chimney. Members
    of this group of firefighters noticed that flames and smoke were being drawn up
    along the wall around the chimney.

[13]

The
    firefighters returned upstairs to evacuate the premises. Subsequently, they
    brought a hose down to the basement and extinguished the fire. The firefighters
    observed extensive charring in the wooden joists immediately above and around
    the exhaust ventilation ducts connection to the chimney.

[14]

A
    second team of firefighters arrived at 1:07 p.m. They noted light smoke near
    the ceiling on the main floor. The leader of the second team, Acting Captain
    Love, descended to the basement and saw the same charring patterns that had
    been observed by the first group of firefighters.

[15]

Approximately
    15 to 20 minutes later, after the initial fire was extinguished in the
    basement, the firefighters returned upstairs to find that the main floor was
    filled with smoke. At that time, however, there were no visible flames.

[16]

One
    firefighter went up the stairs to the second floor but, on his way, was forced
    back due to superheated gases. Subsequently, all firefighters had to evacuate
    due to fire and thick smoke on the first floor.

[17]

Unfortunately,
    and in spite of the defensive efforts of firefighters, the blaze spread to
    adjacent buildings in downtown North Bay and caused considerable damage.

(3)

The OFM investigations

[18]

John
    Montgomery, a fire investigator with the OFM, was assigned to determine the
    origin and cause of the Parkview fire. He reported to the scene on February 6,
    2002. There was nothing remaining of the first and second floors of the
    Parkview that assisted Montgomery in his investigation. In the basement, he
    noted that there was evidence of pronounced charring in the ceiling area where
    the flue vent pipe entered the chimney. He observed that this was the only area
    in the basement that exhibited signs of direct flame and fire damage.
    Montgomery found that the lowest area of burning was in the ceiling above the
    exhaust ventilation duct by the chimney.

[19]

Montgomery
    also found no evidence to support electricity as a possible cause of the fire
    in the basement. He could not, however, rule out electricity as a possible
    cause for a second floor fire because of its utter destruction. In the result,
    Montgomery concluded that the cause of the fire must be undetermined because
    he could not confirm or eliminate either the boiler in the basement and
    electrical wires on the second floor conclusively.

[20]

Another
    OFM official, Qadeer Choudry, prepared an Engineering Report on Fire
    Investigation dated May 10, 2002. He noted that combustibles, like the wooden
    ceiling joists in the basement, were required to have a minimum clearance from
    the ventilation exhaust duct of six inches. However, on examining the
    installation at the Parkview, he concluded that the exhaust ventilation duct
    was indeed only four inches. Choudry stated in his report that this arrangement
    could result in sufficient heat transfer to cause the ignition of
    combustibles. In order to determine if the temperatures generated by the
    exhaust duct were capable of igniting the ceiling joists, additional testing of
    the boiler would need to be conducted.

[21]

At
    trial, Choudry also gave evidence that additional testing would have been the
    best evidence to confirm whether the temperatures generated in the ventilation
    exhaust duct would have been sufficient to ignite the wooden joists. However,
    the boiler had degraded and could no longer be started up to permit such
    testing.

(4)

The decision of the
    trial judge

[22]

The
    trial judge made a ruling on consent to bifurcate the trial between liability
    and damages. Therefore, he heard evidence and submissions only on issues
    relating to liability of the appellant: the origin of the fire, the cause of
    the fire and whether the appellant was negligent and, if so, whether it was a
    proximate cause of the damage sustained by the respondents.

[23]

At
    trial, 16 witnesses were called to give
viva voce
evidence. This
    roster of witnesses included the appellant, firefighters that attended at the
    scene of the fire, OFM officials charged with investigating the Parkview fire
    and a number of expert witnesses called by both parties.

[24]

The
    trial judge found that the firefighters testimony was largely uniform and
    provided a reliable chronology of events. Most of his factual findings were based
    on the testimony of the firefighters and the OFM investigators, both groups
    having had first-hand experience with the fire or its aftermath.

[25]

Ultimately,
    the trial judge characterized the trial as having descended into a classic
    battle of the experts and noted that his task was to determine which, if any,
    of the wildly divergent experts evidence to accept.

[26]

The
    issues relating to liability were hotly contested before the trial judge. The
    respondents expert, Vince Rochon, espoused a vent pipe theory: that the fire
    was caused by deficiencies of the boilers exhaust system and its proximity to
    the wooden joists supporting the ceiling of the basement.

[27]

The
    appellant called two experts, David Scott and Michael Learmonth, to give
    opinion evidence on the cause and origin of the fire. The appellant also called
    Jim Roberts who was qualified as an expert in boiler design, installation,
    operation and maintenance. Roberts was not qualified by the trial judge as an expert
    on the origin or cause of the fire.

[28]

The
    trial judge found that Scotts evidence was in error on many of the fundamental
    factual underpinnings. The reliability of Scotts evidence was severely
    undermined in cross-examination. The trial judge further found Learmonths
    evidence to be similarly flawed because his opinion relied upon a factual
    foundation and assumptions that were not in accordance with the facts that he
    otherwise found, drawing from the largely uniform testimony of the firefighters,
    the OFM reports and the physical evidence of the boiler before the court. Moreover,
    the trial judge remarked it was obvious that [the] battle of the experts was
    becoming quite personal for [Learmonth] and that, overall, he did not find Learmonths
    evidence to be fair, objective and non-partisan.

[29]

As
    for Roberts, the trial judge was extremely critical of his testimony. He
    characterized Roberts as having improperly assumed the role of an advocate and
    offering his intransigent opinion on matters, such as the cause of the fire, that
    were well outside his qualified realm of expertise. Accordingly, the trial
    judge found Roberts testimony to be very unreliable and deserving of no
    weight.

[30]

In
    the result, the trial judge accepted what he described as the fair, honest and
    cogent testimony of Rochon and found that the vent pipe theory, having also
    been supported by the testimony of the firefighters and the OFM reports,
    constituted a much more trustworthy and probable determination of the origin
    and cause of the fire.

[31]

The
    trial judge found that the appellant did not have the boiler maintained
    regularly and did not have it periodically inspected. More importantly, having
    accepted the evidence of Rochon over Roberts, the trial judge found that the
    boiler was malfunctioning at the time of the fire and that regular inspections
    and proper maintenance would have detected the problems as well as revealed the
    fact that the exhaust ventilation duct was too close to the combustible wooden
    joists. In the result, he concluded that the negligent conduct of the appellant
    was the proximate cause of the resulting damage from the fire.

(5)

Positions of the parties

[32]

The
    essence of the appellants submissions is an attack aimed at the sufficiency of
    the trial judges reasons. The appellant argues first that the trial judge
    failed to consider relevant evidence which, if accepted, would have led to the
    conclusion that the cause of the fire was undetermined. Second, the appellant
    argues that the trial judge failed to articulate the precise standard of care
    required of the appellant and analyze the evidence relating to the issues of
    negligence and legal causation. The appellant submits that these failures were
    reversible errors of law requiring interference by this court.

[33]

The
    respondents submit that the trial judges conclusion on the cause of the fire
    ought to be upheld in this court. There was evidence to support his factual
    finding that the fire originated in the basement and was caused by the
    deficient boiler and inadequate clearance of the exhaust ventilation duct from
    the wooden ceiling joists. Therefore, the trial judge was entitled to accept
    the vent pipe theory of causation.

[34]

The
    respondents also submit that there was no legal requirement for the judge to
    articulate the well-known and obvious standard of care in his negligence
    analysis. Moreover, there was ample evidence on which the trial judge could
    have concluded that the appellant failed to meet such a standard.

C.

ANALYSIS

(1)

The sufficiency of a
    trial judges reasons

[35]

The
    duty of a trial judge to give reasons was explored in the Supreme Court of
    Canadas seminal decision in
Sheppard
. While
Sheppard
considered
    the sufficiency of a trial judges reasons in criminal matters, the same
    principles were adapted to the civil context in
F.H. v. McDougall
,
    2008 SCC 53, [2008] 3 S.C.R. 41. At para. 98 of
McDougall
,  Rothstein
    J. held that, when assessing a trial judges duty to give reasons in the civil
    context, the following four functions should be served:

(1)

To justify and explain the result;

(2)

To tell the losing party why he or
    she lost;

(3)

To provide for informed
    consideration of the grounds of appeal; and

(4)

To satisfy the public that justice
    has been done.

[36]

At
    para. 99, Rothstein J. adopted the reasoning of Binnie J. in another criminal
    case,
R. v. Walker
, 2008 SCC 34, [2008] 2 S.C.R. 245. In
Walker
,
    Binnie J. expanded on the concept of sufficiency of reasons. He explained that
    the duty to give reasons should be given a functional and purposeful
    interpretation. At para. 20, he stated:

Reasons are sufficient if they are responsive to the case's
    live issues and the parties' key arguments. Their sufficiency should be
    measured not in the abstract, but as they respond to the substance of what was
    in issue.

[37]

Put
    another way, the functions served by a trial judges reasons are fulfilled if
    the reasons for judgment explain the basis for the decision reached: see
R.
    v. H.S.B.,
2008 SCC 52, [2008] 3 S.C.R. 32, at para. 8. As long as the reasons
    of the trial judge demonstrate why he arrived at his conclusion, this court
    will not interfere.

(2)

Resolving the battle of the experts and determining the cause and
    origin of the fire

[38]

In
    my view, the trial judge provided adequate reasons to resolve the battle of the
    experts. I reject the argument that he failed to articulate the basis on which
    he arrived at his decision to accept the vent pipe theory advanced by the
    respondents.

[39]

As
    I read the trial judges reasons, it is clear to me that he judiciously undertook
    the task of sifting through the evidence, both expert and lay, to arrive at a
    determination of the origin and cause of the fire. He found that, although the
    OFM report prepared by Choudry could not state conclusively whether the fire
    had started in the basement, it did indicate an improper clearance distance
    between the exhaust ventilation duct and the combustible wooden ceiling joists.
    Choudry indicated that additional testing would be required to confirm whether
    the temperatures generated by the exhaust duct would be sufficient to ignite
    the joists. Subsequently, in cross-examination, Choudry was admittedly not
    prepared to deal in haves, maybes or possibles. Noting that the court did not
    have the benefit of additional testing of the boiler, the trial judge turned to
    the expert evidence before him.

[40]

At
    para. 22 of his reasons, he described his general approach to weighing the
    expert evidence:

In taking stock of each of these expert witnesses, I have
    assessed their credibility by considering their qualifications for the
    testimony each preferred as well as their partiality, advocacy and candour. I
    recognize however that their reliability is a more useful analytical tool for
    weighing evidence. Therefore I have also assessed what each expert witness
    reviewed or overlooked in arriving at their opinion. Is their opinion
    consistent with the facts that I have been able to accept? Is their opinion
    internally consistent? As always, the expert evidence is only as useful as the
    assumptions and the information relied upon by the respective expert witness.

[41]

After
    having observed the cross-examination of the appellants experts, Scott and
    Learmonth, the trial judge concluded that their opinions rested on a factual
    foundation that was quite inconsistent with the facts as found by him. For
    example, Scott eventually acknowledged in cross-examination that flames were
    first discovered by the firefighters upon their entry into the basement rather
    than on the main floor as he had previously believed. In cross-examination, Scott
    also acceded to the view that the perforations in the seams of the piping faced
    upward toward the wooden ceiling joists. This was consistent with the
    respondents vent pipe theory. As for Learmonth, the trial judge found that the
    chronology and timelines upon which he relied in postulating his own theory of
    causation did not make sense when contrasted to the objective testimony from
    the firefighters.

[42]

The
    trial judge did not qualify Roberts as an expert in the cause and origin of the
    fire and, in my view, properly disregarded his opinion on this issue.

[43]

In
    addition to cataloguing his concerns with the reliability of each of the
    appellants experts, he specifically admonished Roberts and Learmonth for their
    lack of objectivity and partisanship and attached no weight to their evidence.

[44]

In
    my view, the trial judge was entitled to do so. In
Carmen Alfano Family
    Trust (Trustee of) v. Piersanti
, 2012 ONCA 297, 291 O.A.C. 62, this court
    reviewed the decision of a trial judge exercising her discretion to exclude the
    opinion of an expert witness. She did so because the expert was committed to
    advancing the theory of the case of his client, thereby assuming the role of an
    advocate. In
Piersanti
, OConnor A.C.J.O. commented on the exceptional
    nature of excluding expert evidence on this ground. He noted that, in most
    cases, the issue of whether an expert lacks independence or objectivity is a
    matter of weight to be attached to the experts evidence rather than as a
    matter of admissibility. Nevertheless, OConnor A.C.J.O. upheld that aspect of
    the trial judges decision and observed, at para. 105, that [i]n determining
    whether an experts evidence will be helpful, a court will, as a matter of
    common sense, look to the question of the experts independence or objectivity.
A biased expert is unlikely to provide useful assistance
(emphasis
    added). Of course, one of the necessary conditions for admitting expert
    evidence in the first place depends on whether it assists the trier of fact:
R.
    v. Mohan
, [1994] 2 S.C.R. 9, at pp. 23 and 24.

[45]

In
    the case at bar, the trial judge explained the lack of objectivity of both
    Roberts and Learmonth in his reasons. He characterized Roberts as having
    demonstrated little respect for differing views, and  would absolutely not
    concede in his opinion even when confronted in cross-examination with evidence
    clearly contradicting his testimony. The trial judge also noted that Roberts
    repeatedly offered his opinion on matters beyond his expertise; namely, the
    cause and origin of the fire. Learmonth, for his part, took the extraordinary
    step of ordering a transcript of Rochons testimony from a recent trial and
    testified with apparent disdain and unsubstantiated criticism of [Rochon].
    The trial judge concluded that the battle of the experts was becoming quite
    personal for [Learmonth]. In the result, the trial judge did not find the
    testimony of either Roberts or Learmonth to be fair, objective and
    non-partisan. He concluded that he could not rely on either of their opinions.

[46]

On
    the other hand, the trial judge described the opinion of the respondents
    expert, Rochon, as fair, honest and cogent and that his evidence was
    supported by the firefighters testimony. He found that Rochon convincingly
    applied the firefighters evidence in support of the vent pipe theory. By
    contrast, the trial judge described one of the appellants experts as
    reluctan[t] to answer even the most direct questions without a rambling
    partisan reply. Therefore, he concluded that Rochon presented a much more
    trustworthy and probable determination of the origin and cause of the fire than
    that advanced by the appellant and his experts.

[47]

An
    appellate court will not interfere with the evidentiary findings of the trial
    judge unless they have no basis in the evidence: see
Goodman v. Viljoen
,
    2012 ONCA 896, 299 O.A.C. 257, at para. 142. This standard is equally
    applicable for the admissibility and weight to be attached to expert opinion:
    see
Piersanti
, at para. 113.

[48]

Not
    only did the trial judge provide adequate reasons, but, in my view, he applied
    the proper legal principles in weighing the expert evidence. His conclusions
    were well-supported in the objective and consistent evidence emanating from the
    testimony of the firefighters. Contrary to the submissions of the appellant,
    the trial judge was entitled to attach no weight to the expert evidence
    tendered at trial. Accordingly, I would reject this ground of appeal.

(3)

The standard of care required of the appellant and the proximate cause
    of the fire

[49]

The
    appellant also argues that the trial judge failed to articulate the standard of
    care required of the appellant and analyze the evidence relating to the issues
    of negligence and proximate causation.

[50]

I
    reject this argument. The trial judge was fully aware of the applicable
    standard of care. In a general negligence case, the standard of care that must
    be exercised is that expected of a reasonably prudent person in the same
    circumstances. This obvious maxim has persisted in substantially the same form since
    the genesis of the tort of negligence in the House of Lords decision of
Donoghue
    v. Stevenson
, [1932] A.C. 562. Furthermore, it is a well-settled
    proposition that judges are presumed to know the law with which they work day
    in and day out:
R. v. Burns
, [1994] 1 S.C.R. 656, at p. 664.

[51]

Again,
    the proper approach is to read the trial judges reasons functionally and
    purposively. On appeal, this courts task is to simply ensure that, read in
    the context of the entire record, the trial judges reasons demonstrate that he
    or she was alive to and resolved the central issues before the court: see
H.S.B
.
,
    at para. 8.

[52]

I
    am satisfied that the trial judge was alive to the issue of the appellants
    breach of the standard of care and the issue of proximate cause; his reasons
    demonstrate an understanding for the basic negligence analysis. The trial judge
    listed numerous facts in support of his conclusion that the appellant had
    breached his standard of care, all of which were consistent with the vent pipe
    theory advanced by the respondents:

[T]here is proven reasonable evidence of negligence by the
    [appellant] in the
failure to maintain and inspect the boiler
, and in
allowing
    its vent pipe to be too close to the combustible source wood joists contrary to
    legal and manufacturers requirements
, and for having breaches in its
    venting system such that it was not closed as required, and for
failing to
    have proper fire resistant material in the immediate area above the vent pipe
    connector in question
. [Emphasis added.]

[53]

A
    finding that a defendant has breached the standard of care is one of mixed fact
    and law. Accordingly, it is subject to a standard of palpable and overriding
    error where there is no clear error in principle with respect to the characterization
    of the standard or its application:
Housen v. Nikolaisen
, 2002 SCC 33,
    [2002] 2 S.C.R. 235, at para. 37. From the paragraph quoted above, the trial
    judge identified a number of steps that the appellant could have taken to
    prevent the fire. At trial, there was no real dispute that the appellant in
    fact took no such steps.

[54]

I
    reiterate that I would not interfere with the trial judges decision to accept
    the vent pipe theory advanced by the respondents and reject the expert evidence
    adduced by the appellant. Having accepted this theory and its constituent
    elements, the trial judge was entitled to find that the appellants failure to
    inspect or maintain a defective boiler with a perforated vent pipe was
    causative of the fire that occurred in the Parkview and, accordingly, the
    damage to the adjacent buildings.

D.

Disposition

[55]

The
    trial judges reasons disclosed a thoughtful approach to the evidence that
    justified and explained the result he reached. In my view, they are sufficient
    and capable of withstanding appellate scrutiny. The trial judge made clear that
    he rejected the expert evidence adduced by the appellant; and ultimately,
    disclosed to the appellant why he lost. Accordingly, I would dismiss the
    appeal.

[56]

If
    the parties cannot agree on costs they may make submissions in writing within
    30 days of the release of these reasons.

Released:

MAY 31 2013                                   M. Tulloch
    J.A.

MR                                                  I
    agree M. Rosenberg J.A.

I
    agree E.E. Gillese J.A.


